68 N.Y.2d 935 (1986)
In the Matter of Mary V. Beaver, Respondent,
v.
Appeals Board of Administrative Adjudication Bureau, State Department of Motor Vehicles, et al., Appellants.
Court of Appeals of the State of New York.
Argued October 10, 1986.
Decided November 13, 1986.
Robert Abrams, Attorney-General (Frank K. Walsh, O. Peter Sherwood and Peter H. Schiff of counsel), for appellants.
Malcolm B. O'Hara and John W. Caffry for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
Judgment reversed, with costs, and determination revoking petitioner's motor vehicle operator's license reinstated for the reasons stated in the dissenting memorandum by Justice T. Paul Kane at the Appellate Division (117 AD2d 956, 958-959).